Citation Nr: 9925816	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which increased the 
veteran's disability rating from 10 percent to 30 percent for 
service-connected PTSD.  The Board observes that the veteran 
filed a notice of disagreement (NOD) in April 1996 with 
respect to the January 1996 rating decision, and then filed a 
statement in support of claim in August 1996, which the Board 
construes to be a substantive appeal.

During the pendency of this appeal, a June 1998 RO 
determination increased the veteran's disability rating to 50 
percent.  Inasmuch as the veteran has continued to express 
dissatisfaction with the 50 percent rating, has otherwise not 
withdrawn his appeal for an increased disability rating for 
his PTSD, and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that, through his accredited 
representative's April 1999 statement of accredited 
representative in an appealed case and July 1999 informal 
hearing presentation, the veteran listed as an issue of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  Entitlement to TDIU was 
denied by a June 1997 rating decision.  However, because a 
timely notice of disagreement with that determination was not 
timely filed, the issue of entitlement to TDIU is not before 
the Board at this time.  38 C.F.R. §§ 20.200, 20.302 (1998). 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is shown to be productive of symptoms 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment, 
and to maintain effective and favorable relationships with 
other people.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.16(c), 4.125-4.130, Diagnostic 
Codes 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for a higher 
disability rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, a VA 
hospital discharge summary, private medical records, and the 
veteran's hearing testimony and written statements.  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Pursuant to a June 1995 RO rating decision, the veteran was 
initially granted service connection for PTSD and assigned a 
10 percent disability rating.  The veteran's disability 
rating was increased to 30 percent in accordance with a 
January 1996 rating decision.  As previously explained, a 
June 1998 RO determination increased the veteran's disability 
rating for PTSD to 50 percent, which has remained in effect 
ever since.

A May 1997 VA PTSD examination report recounted the veteran's 
complaints concerning his lack of motivation, poor sleep, and 
dreams and memories concerning his Vietnam experiences.  The 
examiner observed that the veteran was dressed casually and 
was very polite, pleasant, and cooperative.  Thought 
production and continuity were good, no thought disorder was 
detected, he was alert and oriented times four, his speech 
was goal directed, and remote memory was intact but recent 
memory was decreased.  His intelligence was average, insight 
and judgment were intact, affect was stable, and stated he 
felt depressed and was occasionally suicidal.  The examiner 
opined that his PTSD symptoms were causing mild to moderate 
social and industrial impairment, but not severe industrial 
impairment.  It was further suggested that his employability 
was affected by his chronic back pain.  The assessment 
included PTSD, dysthymia, and a global assessment of 
functioning score (GAF) of 60.  

VA treatment records for the April 1997 to August 1997 show 
the veteran continued to be assessed or diagnosed with 
chronic PTSD.  The veteran's complaints during this period 
focused on nightmares and intrusive thoughts concerning his 
Vietnam experiences.

A May 1998 VA PTSD examination report recited the veteran's 
complaints of frequent nightmares, constant flashbacks, 
intrusive thoughts, depression, and poor sleep (5 or 6 hours 
a night, waking frequently).  Although the veteran has been 
married to his second wife for 20 years, he otherwise 
isolated himself from others and had no friends.  The veteran 
described himself as scared and nervous, and stated that he 
had not worked since 1991 because he cannot be around other 
people.  Objectively, the veteran was oriented times four, 
cooperative and pleasant, made moderately good eye contact, 
maintained average hygiene, was dressed appropriately, 
demonstrated no thought disorder, mood swings, or 
inappropriate behaviors or mannerisms, and denied any 
delusions, hallucinations, or paranoia.  His ability to 
communicate was unimpaired, as speech and language were 
intelligible, intelligent, and goal directed.  However, he 
spoke in a flat and monotone voice with little or no 
inflection.  The veteran admitted to suicidal ideation a 
month earlier, but homicidal thoughts or ideations were 
denied.  His memory was somewhat impaired, and his attention 
span and concentration appeared moderately impaired.  The 
veteran exhibited a depressed mood, flat affect, and showed 
no emotion, but his impulse control, insight, judgment, and 
reasoning appeared average.  Panic attacks were denied, 
although he did admit to some anxiety.  The examiner judged 
there to be no cognitive deficits, but there was disturbed 
sleep impairment.  The examiner stated that in light of the 
veteran's recent suicidal ideation, and continued sleep 
disturbance and occupational impairment, it was his opinion 
that the veteran's PTSD had worsened since the previous 
examination in 1997.  The diagnostic impressions included 
PTSD and a GAF of 41.

Under the laws administered by the VA, disability evaluations 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established, and 
an increase in the disability evaluation is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Consequently, 
the veteran's claim for a higher disability rating for PTSD 
will be considered under the criteria in effect prior to, and 
after, November 7, 1996.

Prior to November 7, 1996, a 50 percent disability rating for 
generalized anxiety disorder, including PTSD, was warranted 
when the "[a]bility to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment."  A 70 percent 
disability rating was for assignment when the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment."  Further, a 100 percent evaluation was 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised schedular criteria, a 50 percent rating is 
warranted when generalized anxiety disorder, including PTSD, 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

After a review of all of the evidence of record in 
conjunction with the application of the revised criteria, the 
Board concludes that a disability rating in excess of 50 
percent is not warranted because the veteran does not display 
symptomatology consistent with much of the criteria needed to 
meet an evaluation of 70 percent.  The Board finds that 
although the evidence shows that the veteran's PTSD remains 
symptomatic, including intrusive thoughts and dreams 
concerning his Vietnam experiences, disturbed sleep and 
memory, depressed mood, suicidal ideation, an inability to 
obtain gainful employment for a long time, and that he has 
difficulty dealing with crowds of people and interacts very 
little with other individuals, there are other symptoms which 
are not present.  For instance, the evidence shows that the 
veteran has been able to maintain a long-lasting relationship 
with his current wife, and that he has interacted normally 
with the evaluating VA examiners.  Moreover, the medical 
evidence of record consistently finds that the veteran is 
generally free of any thought dysfunction or serious mood 
disorder, and he does not suffer from symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  In addition, the 
veteran's most recent GAF score of 41, representing serious 
symptoms, is consistent with the revised schedular criteria 
for a 50 percent disability rating.  Furthermore, the Board 
notes that in response to the VA examiner's opinion in May 
1998 that the veteran's PTSD had worsened, the RO 
subsequently increased the veteran's disability rating to 50 
percent from 30 percent.  The Board finds that a 50 percent, 
and no more, was appropriate considering the medical evidence 
evaluating the severity of the veteran's disability in 
relationship to the revised criteria.

However, the Board concludes that under the old criteria, a 
70 percent disability rating is warranted.  The veteran's 
most recent PTSD examination, dated in May 1998, included a 
GAF score of 41, which denotes serious impairment.  Indeed, 
as noted previously, the veteran's PTSD does exhibit the 
symptoms of intrusive thoughts and dreams concerning his 
Vietnam experiences, disturbed sleep and memory, depressed 
mood, flat affect, suicidal ideation, an inability to obtain 
gainful employment for a long time, and that he has 
difficulty dealing with crowds of people and interacts very 
little with other individuals.  The Board finds that the 
manifestations of these symptoms causes serious impairment, 
which is consistent with the old schedular criteria for a 70 
percent disability rating describing severe impairment.

A 100 percent disability rating is not warranted, however, 
under the old criteria because the veteran is not shown to 
exhibit active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability. 

Although no longer contained in the Code of Federal 
Regulations, the Board has also considered the application of 
38 C.F.R. §4.16(c) (1996), which was in effect prior to 
November 7, 1996.  That regulation stated that, when a 
veteran has been assigned a 70 percent disability rating for 
a service-connected mental disorder, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
disability rating shall be assigned under the appropriate 
diagnostic code.  The Board concludes, however, that a 100 
percent disability rating is not for application under this 
provision because a mental health professional has not found 
that his PTSD symptomatology prevents him from working at a 
substantially gainful occupation. 

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2 (1998), and finds that there has 
been no showing by the veteran that his PTSD has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
governing regulations concerning monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

